DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on October 14, 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on October 14, 2021.  As directed by the amendment: claims 5-8 have been amended, claims 10, 14, 15, 19, and 20 have been cancelled, and claims 21-29 have been added.  Thus, claims 5-8 and 21-29 are presently pending in this application.

	Claim Objections
Claim 8 is objected to because of the following informalities:  the claim should be amended to recite “the injection process” in lines 2-3 since the injection process has already been recited in claim 5 in the preamble.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The examiner notes that the limitation “feedback means that produce a number of successive mechanical feedback events proportionate to a dose of drug expelled from the injection device” in claim 5 is interpreted to mean a tooth of a flexible arm, as set forth in paragraph 39 of Applicant’s specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Claim 7 recites the limitation "the system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this limitation is interpreted to mean “the injection device”.
Further regarding claim 7, the claim is directed to a status indicated “for indicating a status of the system….or for indicating…a device, module, or process status”.  It is unclear what is the difference between these two statuses.  The claim is further directed to indicate a “lapse of holding time”.  It is unclear what is encompassed by “lapse of holding time”. 
	Claims 23 and 24 are also rejected by virtue of being dependent on claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 8, 22, 23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despa (US 20160213853) in view of Michael (US 20170182258).
	Regarding claim 5, Despa discloses an electronic module adapted to be detachably attached to an injection device for monitoring an injection process performed by means of the injection device (dose detecting module 110 in fig. 1A can attach/detach to injection device body 108; paragraph 45), 
the injection device comprising: feedback means that produce a number of successive mechanical feedback events proportionate to a dose of drug expelled from 
wherein the electronic module comprises: an orientation sensor adapted to measure orientation of the injection device when the electronic module is attached to the injection device (paragraph 54 discloses sensors which measure orientation of the device); and a processing unit configured to receive a signal output by the orientation sensor (processor 205 in fig. 2).
However, Despa does not explicitly teach or disclose the orientation sensor adapted to measure an azimuth angle of an axis of the injection device and the processing unit configured to receive an azimuth signal output by the orientation sensor and identify a dosage unit expelling event therefrom.
Michael teaches a similar electronic module for an injection device (adjunct device 401 in fig. 4A) which has an orientation sensor (“gyro sensor” in paragraph 92) adapted to measure an azimuth angle of an axis of an injection device when the module is attached to the injection device (the examiner notes that “azimuth angle” is interpreted to mean an angular measurement in a spherical coordinate system; paragraph 92 discloses the gyro sensor discerns the orientation of the injection device by measuring the position of the longitudinal axis of the injection device relative to a horizontal in terms of degrees, indicating that the gyro sensor is providing an azimuth angle of the longitudinal axis of the injection device).  Michael further teaches a processing unit configured to receive the azimuth signal output by the orientation sensor 
Regarding claim 7, in the modified module of Despa, Despa discloses the module comprises a status indicator for indicating a status of the system to a user (112 in fig. 1A; paragraph 46 discloses LEDs or visual/auditory/tactile stimuli to convey a condition or state of the device).
Regarding claim 8, in the modified module of Despa, Despa discloses the module comprises a data storage unit for storing at least a timing and a quality information of an injection process (250 and 280 in fig. 2; paragraph 5 discloses storing time and amount of each injection).
Regarding claim 22, in the modified module of Despa, Michael discloses the orientation sensor is adapted to measure the azimuth angle by determining an orientation of the injection device relative to a reference direction in a plane perpendicular to the direction of gravity (paragraph 92 discloses determining the angular position of the injection device relative to a horizontal).
Regarding claim 23, modified Despa teaches all of the claimed limitations set forth in claims 5 and 7, as discussed above, but does not teach or disclose the status includes a positive confirmation of a dose having been set or corrected.
As discussed previously, Michael is directed to a similar module which comprises an indictor (“voice message” in paragraph 102) which includes a positive confirmation of a dose having been set (paragraph 102 discloses that dose setting can be indicated to the user via a voice message).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the status indicator to include a voice message which provides a positive confirmation of a dose having been set, as taught by Michael, for the purpose of providing a user an easy way to discern if a dose is set.
Regarding claim 25, in the modified module of Despa, Despa discloses the electronic module is devoid of, a display, screen, or projector for visually transmitting readable instructions (fig. 1A-C and 2 shows module 110 without a display).
Regarding claim 26, in the modified module of Despa, Despa discloses the module comprises a wireless communication unit connected to the processing unit (communication module 260 in fig. 2), and adapted to wirelessly communicate injection information to a mobile device (paragraph 68 discloses the communication module communication with a mobile telephone or tablet through Bluetooth).
Regarding claim 27, in the modified module of Despa, Despa discloses the injection information includes at least a time stamp and the dose of drug expelled, indicative of a time and quantity of injected medication (the examiner notes that due to the “adapted to wirelessly communicate” language in claim 26, the injection information .
Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despa in view of Michael, as applied to claim 5 above, and further in view of Zur (US 20150246179.
Regarding claim 6, modified Despa teaches all of the claimed limitations set forth in claim 5, as discussed above.  Michael further teaches the orientation sensor is a gyroscope arranged in the electronic module (“gyro” in paragraph 214 is disclosed to be positioned in adjunct device 1901).  However, Michael does not explicitly teach or disclose the gyroscope being a multi-axis gyroscope.
Zur teaches a similar injection device which incorporates a gyroscope to facilitate usage of the injection device (paragraph 57).  Zur further teaches the gyroscope being a multi-axis gyroscope (paragraph 119).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the gyroscope of modified Despa to be a three-axis gyroscope, as taught by Zur, for the purpose of providing greater accuracy of the sensor data with a higher degree of freedom.
Regarding claim 21, modified Despa teaches all of the claimed limitations set forth in claims 5 and 6, as discussed above, but does not teach or disclose the gyroscope is manufactured with Microelectromechanical systems technology.
.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despa in view of Michael, as applied to claims 5 and 7 above, and further in view of Cirillo (US 20120053527).
Regarding claim 24, modified Despa teaches all of the claimed limitations set forth in claims 5 and 7 above.  Despa further teaches that the status indicators comprise light emitting diodes (paragraph 46) but does not teach or disclose the diodes in traffic-light colors.
Cirillo is directed to a similar module (100 in fig. 1) which has a status indicator (“visual indicator” in paragraph 75) which comprises traffic-light colors (paragraph 75 discloses the color red to indicate it would be dangerous to inject and the color green to indicate it is safe to inject).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the light-emitting diodes of modified Despa to be red and green for indicating to a patient when it is safe to use the device, as taught by Cirillo.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despa in view of Michael, as applied to claim 5 above, and further in view of Foster (US 20150206456).
Regarding claim 28, modified Despa teaches all of the claimed limitations set forth in claim 5, as discussed above, but does not teach or disclose the azimuth angle signal output is prepared at a sampling rate of less than 4 kHz, or less than 2 kHz, or less than 1 kHz.
Foster is directed to an injection device (fig. 1) which has an orientation sensor which outputs an azimuth angle signal (paragraph 64) which is prepared at a sampling rate of less than 1 kHz (paragraph 113 discloses sampling at a rate of 50 Hz).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Despa to sample at a rate of 50 Hz as Foster teaches that this rate of sampling is sufficient to provide a user with accurate position information. 
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despa in view of Michael, as applied to claim 5 above, and further in view of Giuffrida (US 8845557).
Regarding claim 29, modified Despa teaches all of the claimed limitations set forth in claim 5, as discussed above, but does not teach or disclose the orientation sensor is a three- axis gyroscope producing concurrently three output signals indicative of an absolute orientation of the injection device.
Giuffrida teaches a medical device for determining position (abstract) which uses a three-axis gyroscope which produces concurrently three output signals indicative of an absolute orientation (45:32-43).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the gyroscope of modified Despa to be a three-axis gyroscope concurrently three output 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783                                                                                                                                                                                             
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783